Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air distribution pad” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “air distribution pad” is not described in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-6 and 14 refer to “an air distribution pad” with specific structure not supported by the originally filed disclosure.  Examiner has scanned through the specification and it appears the clearest disclosure of a pad is in para. [0053] which states “For example, a pad can be placed on top of or be part of the bed 112, or can be placed on top of or be part of one or both of the chambers 114A and 114B. Air can be pushed through the pad and vented to cool off a user of the bed.  Conversely, the pad can include a heating element that can be used to keep the user warm. In some implementations, the temperature controller can receive temperature readings from the pad” (emphasis added).  Claim 2 refers to a structure where an air distribution pad is below a bottom surface of the first layer and an air controller moves air through the air distribution pad to thereby control a temperature at a portion of the top surface of the first layer that corresponds to the air distribution pad. No such structure is shown in the drawings or described as such in the originally filed specification.  Claim 3 refers to the pad as being “positioned closer to a head portion of the bed system than the heating unit.”  Again, no such structure is shown in the drawings or described in the originally filed specification.   The instant application is a continuation of 15/337,034 which also fails to provide adequate support for the claimed pad structure.   Additionally, U.S Patent Application Publication No. 20100170043 to Steven J. Young et al. is incorporated by reference and also fails to provide adequate support for the claimed pad structure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the foot portion " in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Depending claims 3 and 11 further recite “a foot portion”.  Please correct the antecedent basis for these claims accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balboni (US Patent 4,162,393) in view of Zaiss (US PG-Pub 2014/0182061).
Regarding Claim 2, Balboni discloses a bed system (Fig. 1) comprising: 
a mattress cover (70); 
a first layer having (66) a top surface and an opposite bottom surface, the top surface covered by the mattress cover, the first layer configured to permit airflow through the first layer (3/8” thick layer polyurethane foam is configured to permit airflow through); 
a heating unit (12) between the top surface of the first layer and the mattress cover, the heating unit being electrically controlled (via 50) to increase a temperature at the foot portion (14) of the bed system.
Balboni fails to disclose: 
an air distribution pad positioned below the bottom surface of the first layer and configured to permit airflow therethrough; and 
an air controller configured to move air through the air distribution pad to thereby control a temperature at a portion of the top surface of the first layer that corresponds to the air distribution pad.
Zaiss teaches:
an air distribution pad (20, see para. [0023]) positioned below the bottom surface of a first layer (28) and configured to permit airflow therethrough; and 
an air controller (14) configured to move air through the air distribution pad to thereby control a temperature (see para. [0016]) at a portion of the top surface of the first layer that corresponds to the air distribution pad.
Balboni and Zaiss are analogous art because they are from the same field of endeavor, i.e. mattresses. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bed system of Balboni with the air distribution pad and air controller of Zaiss.  The motivation would have been to provide comfort for a user and allow them to control ambient temperature and/or humidity of Balboni’s bed system. 
	Regarding Claim 3, Balboni as modified teaches wherein the heating unit is positioned at a foot portion (14) of the bed system, and the air distribution pad is positioned closer to a head portion of the bed system than the heating unit (Zaiss: see Fig. 1).
	Regarding Claim 4, Balboni as modified teaches wherein the heating unit is configured to increase the temperature at the foot portion of the bed system (see Fig. 5 of Balboni) while the air distribution pad is configured to decrease a temperature at a portion of the bed system that corresponds to the air distribution pad (Zaiss: see para. [0016]).
	Regarding Claim 4, Balboni as modified teaches wherein the heating unit is configured to increase the temperature at the foot portion of the bed system (Zamboni: see abstract) while the air distribution pad is configured to decrease a temperature at a portion of the bed system that corresponds to the air distribution pad (Zaiss: see para. [0002]).
Regarding Claim 5, Balboni as modified teaches wherein the air controller is configured to draw ambient air from the air distribution pad to decrease a temperature at a portion of the bed system that corresponds to the air distribution pad (Zaiss: see para. [0021]), while the heating unit is configured to increase the temperature at the foot portion of the bed system (Balboni: see Figs. 4 and 5).
Regarding Claim 6, Balboni as modified teaches wherein the air controller is configured to supply ambient air to the air distribution pad to decrease a temperature at a portion of the bed system that corresponds to the air distribution pad (Zaiss: see para. [0021]), while the heating unit is configured to increase the temperature at the foot portion of the bed system (Balboni: see Figs. 4 and 5).
Regarding Claim 7, Zaiss teaches wherein the air controller is configured to heat or cool the ambient air (see para. [0021]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balboni (US Patent 4,162,393) in view of Zaiss (US PG-Pub 2014/0182061) as applied to claim 2 above, and further in view of Huang (US PG-Pub 2007/0257018).
Regarding Claim 11, Balboni discloses a power source (52) configured to supply electrical power to the heating unit; and a controller (50) configured to: selectively power the heating unit to generate heat.  Balboni fails to disclose the controller configured to determine an expected bed time for a user of the bed, and drive the heating unit to heat a foot portion of the bed system to reach a target temperature prior to the expected bed time.  Huang teaches a controller (3) configured to determine an expected bed time for a user of the bed, and drive the heating unit to heat a foot portion of the bed system to reach a target temperature prior to the expected bed time (see para. [0019]).  Balboni and Huang are analogous art because they are from the same field of endeavor, i.e. mattresses. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bed system of Balboni with the controller of Huang.  The motivation would have been to semi-automate the heating process and keep a user comfortable while sleeping.

Claim(s) 13 and 15-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balboni (US Patent 4,162,393) in view of Walker (US Patent 4,991,244).
Regarding Claim 13, Balboni discloses a bed (Fig. 1) comprising: 
a mattress (10) comprising: 
a mattress cover (70); 
a support structure that is positioned under and covered by the mattress cover, wherein the support structure of the mattress comprises a box spring layer (58) , and a foam layer (66) positioned above the first and second chambers; and 
a foot warming system (12), wherein the foot warming system comprises: 
a first heating unit (14) positioned at a foot portion of the mattress between the support structure and the mattress cover (see Fig. 3), the first heating unit connected to the foam layer above the box spring layer (See Col. 3, Lines 17-21); 
a second heating unit (14, see Figs. 2 and 4) positioned at the foot portion of the mattress between the support structure and the mattress cover (see Fig. 3), the second heating unit connected to the foam layer above the box spring layer (See Col. 3, Lines 17-21); 
a power source (50/52); and 
electrical connectors (54) electrically connecting the first heating unit and the second heating unit to the power source.
Balboni fails to disclose wherein the support structure of the mattress comprises a first air chamber sized for supporting a first user, a second air chamber sized for supporting a second user but instead discloses a single box spring layer.
Walker teaches wherein a support structure of the mattress comprises a first air chamber (21) sized for supporting a first user and a second air chamber (22) sized for supporting a second user.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bed of Balboni with two air chambers of Walker.  It would have been simple substitution of one known structure (box-spring support) for another (air bladder) in order to obtain the predictable result of providing an adjustable supporting structure.  Providing two air chambers meshes with Balboni’s desire to provide two heating elements in order to accommodate two user’s personal preferences.
Regarding Claim 15, Balboni discloses wherein the heating unit comprises a flexible layer of electrically conductive fabric (“resistance wire”).
Regarding Claim 16, Balboni discloses wherein the flexible layer of electrically conductive fabric allows the heating unit to be compressed within an envelope (between 66 and 68) having an envelope top (68) and an envelope bottom (66), wherein the heating unit is positioned inside the envelope between the envelope top and the envelope bottom (see Fig. 3), and wherein the heating unit and the envelope are positioned at the foot of the mattress under the mattress cover (14, see Fig. 4).
Regarding Claim 17, Balboni discloses wherein the heating unit is configured to lay flat within the envelope (see Fig. 3).
Regarding Claim 19, Balboni discloses wherein the heating unit comprises a plurality of fabric heating elements spaced apart at specified gaps (see Fig. 4).
Regarding claim 20, Balboni fails to disclose the specific sizes of the gaps as between .2 and .7 inches, however, Applicant has not shown criticality for this range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the specified gaps are between 0.2 and 0.7 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding Claim 21, Balboni discloses wherein the support structure defines a pathway through which the electrical connectors extend between the heating unit and the power source (see Fig. 4, Col. 2, Lines 27-49 and Col. 3, Lines 17-21).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balboni (US Patent 4,162,393) in view of Walker (US Patent 4,991,244)as applied to claim 13 above, and further in view of Zaiss (US PG-Pub 2014/0182061).
Regarding Claim 14, Balboni fails to disclose an air distribution pad disposed in the support structure under the mattress cover and configured to permit airflow therethrough; and an air controller configured to move air through the air distribution pad to control a temperature at a portion of the support structure that corresponds to the air distribution pad. Zaiss teaches:
an air distribution pad (20, see para. [0023]) disposed in a support structure under a mattress cover (28) and configured to permit airflow therethrough; and 
an air controller (14) configured to move air through the air distribution pad to control a temperature at a portion of the support structure that corresponds to the air distribution pad (see para. [0016]).
Balboni and Zaiss are analogous art because they are from the same field of endeavor, i.e. mattresses. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bed of Balboni with the air distribution pad and air controller of Zaiss.  The motivation would have been to provide comfort for a user and allow them to control ambient temperature and/or humidity of Balboni’s bed system. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619